DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.  Claims 5 and 15 were previously rejected in view of Govari’s Figure 6, where it shows a moving window having a perimeter defined (Fig. 6: “broken circle 172a”) around a point of the medical instrument projected onto the external surface (Fig. 6: “icon 152” is projected onto the image) of the 3D representation (Fig. 6: image 150”).  The same limitations in now-cancelled claims 5 and 15 are now being incorporated into parent claims, where they stand similarly rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11, 16-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US 2017/0140527, of record).
Regarding claims 1, 11, and 21, Govari discloses a body part visualization system, method, and computer program product comprising a non-transitory computer-readable medium (Abstract: “tomographic data with respect to a body”), comprising: a medical instrument configured to be inserted into a body part of a living subject (Fig. 5, [0042]: “instrument 28”); and processing circuitry configured to: compute location coordinates of the medical instrument in the body part ([0056]: “the tracked position and orientation of the distal tip”); and render to a display a first three-dimensional (3D) representation of the body part, the first 3D representation showing an external surface of the body part ([0053]: “image 150, of external surface 34 of the subject, using the CT data”) with a moving window, the moving window having a perimeter defined around a point of the medical instrument (Fig. 6: the “broken circle 172a” is a moving window defined around “icon 152” which represents the medical instrument) projected onto the external surface of the first 3D representation (Fig. 6: an image of the instrument is projected onto the surface of “image 150”), the moving window configured to move over the external surface in the first 3D representation responsively to the computed location coordinates of the medical instrument (Fig. 6; [0058]: “uses the boundary plane and the bounding region to determine which elements of image 150 are to be rendered locally transparent, and which elements are to be not so rendered”; [0060]: “any closed area in the bounding plane that has a perimeter 172 and that surrounds the position of distal tip 32”) so as to provide, via the window, an internal view of the first 3D representation of the body part, the internal view including a second 3D representation of at least a part of the medical instrument at the computed location coordinates (Fig. 6, [0062]: “now visible elements were not visible since they were obscured by surface elements”, [0063]: “now shows internal structure, derived from the CT tomographic data”).
Regarding claims 6 and 16, Govari discloses that the processing circuitry is configured to project the point of the medical instrument onto the external surface in a direction substantially perpendicular to the external surface (Fig. 6 shows a point of the medical instrument that is substantially perpendicular to the external surface).
Regarding claims 7 and 17, Govari discloses that the processing circuitry is configured to define locations on the perimeter as terminating at the ends of respective equidistant geodesic lines from the projected point (Fig. 6 shows a circle surrounding the distal end point of the medical instrument, [0060]: “assumed to be circular, having its center at the position of the distal tip and its radius set by physician 54”).
Regarding claims 8 and 18, Govari discloses that the internal view includes at least one element in addition to the second 3D representation of at least the part of the medical instrument ([0063]: “now shows internal structure”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record), as applied to claims 1 and 11 above, in view of “Multi-Part Modeling and Segmentation of Left Atrium in C-Arm CT for Image-Guided Ablation of Atrial Fibrillation” by Y. Zheng et al. IEEE Trans Med Imag. Vol. 33, No. 2. pp. 318-331, Feb. 2014 (hereinafter as Zheng, of record).
Regarding claims 2 and 12, Govari does not explicitly disclose that the moving window includes a mesh which follows the contours of a part of the external surface replaced by the moving window.  However, Zheng teaches a mesh model which follows anatomical surface contours of a heart (Abstract; Figs. 8 and 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the mesh of Zheng with the enhanced visualization of Govari, as to provide a visually textured enhancement to the navigation of an ablation catheter within a heart.
Regarding claims 3 and 13, Govari does not explicitly disclose that the mesh is at least partially colored to correspond to colored patches allocated to the part of the external surface.  However, Zheng teaches overlaying a colored mesh (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the colored mesh of Zheng to the visualization of Govari, as to provide visual enhancement to the navigation of an ablation catheter within a heart.

Claim(s) 4, 9, 10, 14, 19, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record), as applied to claims 1, 8, 11, and 18 above, in view of Strommer (US 2013/0184569, of record).
Regarding claims 4 and 14, Govari does not explicitly disclose that the internal view includes colored patches disposed on an internal surface of the first 3D representation.  However, Strommer teaches creating an electrophysiological map where a 3D representation of a heart is colored according to a measured electrical activation ([0065]: “electrophysiological map of the heart”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the coloring of Strommer with the enhanced visualization of Govari, as to provide a color-based enhancement of visual navigation of an ablation catheter within a heart.
Regarding claims 9, 10, 19, and 20, Govari does not explicitly disclose that the body part is a chamber of a heart, the medical instrument including an ablation probe having an electrode configured to apply radio-frequency radiation to a myocardium of the chamber so as to ablate the myocardium, wherein the at least one element includes a graphical symbol marking a location of an ablation performed by the ablation probe.  However, Strommer teaches performing catheter ablation on cardiac tissue wherein the location of ablation sites are graphically depicted on an image (Figs. 4G, 4H, [0074]: “points of ablation may be marked with third mark representations, such as dark circles 421, on the three-dimensional image).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the ablation and site markings of Strommer with the enhanced visualization of Govari, as to provide enhanced visual navigation of an ablation catheter within a heart.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793